Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that Two criteria must be established for a proper restriction requirement: (1) each invention as claimed is either independent or distinct from the other; and (2) there would be a serious burden on the examiner if restriction is not required. Examiner must demonstrate “by appropriate explanation” at least one of the following: (a) separate classification of the inventions; (b) separate status in the art when the inventions are classifiable together; and/or (c) a different field.  This is not found persuasive because in fact each invention is independent and distinct from the other. In addition given that each invention is independent and distinct each invention would require a different search strategy, query and classification area. In other words The Examiner would technically have to do two different searches, creating a serious burden on the examiner if restriction is not required.

Claim Objections
The claims are objected to because of the following informalities the words  “coupleable” and “retrofittedly” should be changed.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 7, 9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inai (US 5,725,304).
    Regarding claim 1, Inai teaches a power tool system (see Fig. 1) comprising:
a power tool (see 10) including a tool housing (see 11), a motor received in the tool housing (see 13), an output member driven the motor and configured to perform an operation on a workpiece (see 23), and a battery pack receptacle (see 17a) coupled to the tool housing (see 11), the battery pack receptacle including a first mechanical  and electrical interface (see col 4 line 15-28);
a battery pack (see 19) removably coupleable to the power tool (see 75), the battery pack including a battery pack housing (see Fig. 7A and 7B) and a second mechanical and electrical interface configured to be mechanically and electrically coupled (see 73) with the first mechanical and electrical interface of the battery pack receptacle; and
an enclosure (see 80) having first and second enclosure members (see 80, 81) configured to be retrofittedly coupled to the battery pack receptacle so that the first and second enclosure members cover at least a portion of the battery back receptacle and at least a portion of the portion of the battery pack housing while allowing the battery pack to be removed from the battery pack receptacle while the enclosure remains coupled to the battery pack receptacle (see Fig. 7A and 7B).
Regarding claim 7, the combination teaches the enclosure is configured to receive a plurality of different battery pack sizes within the enclosure (see … for receiving a battery pack other than the battery pack 19 col 5 line 53-63).
Regarding claim 9. The power tool system of claim 1, wherein the first and second enclosure members are configured to be coupled to battery pack receptacle by at least one of a snap-fit connection and a threaded fastener (see Col 5 line 29-47; Inai).
Regarding claim 14, Inai teaches the power tool comprises one of a drill, a drill/driver, an impact driver an impact wrench, a reciprocating saw, a circular saw, a grinder, a hammer drill, a nailer, an oscillating multi-tool, and a sprayer (see Fig. 1).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8 rejected under 35 U.S.C. 103 as being unpatentable over Inai in view of Sadler (US 2012/0067914)

Regarding claim 2, Inai teaches the power tool system, with a battery case configured to be coupled around at least a portion of an exterior surface of the battery pack receptacle, yet does not disclose the first and second enclosure members include a first clamshell member and a second clamshell member.
However, Sadler in the field of sealable hinged enclosures teaches the first and second enclosure members include a first clamshell member and a second clamshell member (see Fig. 1 and 2 ).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inai with the teachings of Sadler by having the first and second enclosure members include a first clamshell member and a second clamshell member in order to provide an enclosure that reduces contamination and exposure from airborne contaminants.
Regarding claim 3, the combination teaches each of the first and second clamshell members includes a top wall portion configured to be received over the exterior surface of the battery pack receptacle and a sidewall portion that extends downward from the top wall portion over at least a portion of the battery pack housing when the battery pack is received in the battery pack receptacle (see Fig. 1 and 2; Sadler ).
Regarding claim 4, the combination teaches each of the first and second clamshell members further includes a bottom wall portion extending from the sidewall portions toward one another to cover a bottom surface of the battery pack housing when the battery pack is received in the battery pack receptacle (see Fig. 1 and 2; Sadler ).
Regarding claim 5, the combination teaches wherein the enclosure further comprises a door (see 86; Worbel) coupled to the first and second clamshell members (see Fig. 1 and Fig. 2; Sadler), the door configured to be openable to removably insert the battery pack into the battery pack receptacle (see Fig. 7A and 7B, Inai).
Regarding claims 6, the combination teaches the first and second clamshell members and the door substantially completely enclose the battery pack when the battery pack is inserted into the battery pack receptacle (see Fig. 7A and 7B, Inai).
Regarding claims 8, Inai teaches the power tool system, yet does not disclose first and second enclosure members each include an elastomeric member configured to form a seal between the enclosure members and the battery pack receptacle.
However, Sadler in the field of sealable hinged enclosures teaches first and second enclosure members each include an elastomeric member configured to form a seal between the enclosure members and the battery pack receptacle (see para 0024).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inai with the teachings of Sadler by having an elastomeric member configured to form a seal between the enclosure members and the battery pack receptacle in order to prevent dust and debris from entering the cavity.


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Inai in view of Moreau (US 2015/0090749).
Regarding claim 10, Inai teaches the battery pack enclosure, yet does not disclose a size of the battery  enclosure is user adjustable.
	However,  in the field of power tools teaches that the size of the battery enclosure is user adjustable (see Figs. 1 and 2, para 0060 and 0071).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of Inai with the teachings of Moreau by having an enclosure the size is user adjustable in order to provide a snug fit regardless of the size of the battery and this having a  large or small opening size as needed over battery pack.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Inai in view of Barton (US 5,941,385). 
Regarding claim 11, Inai teaches the battery pack enclosure. Yet does not disclose  at least one accordion-style wall portion to facilitate user adjustment of the size of the enclosure.
However, Barton in the field of container with compact structure teaches a an enclosure with at least one accordion-style wall portion to facilitate user adjustment of the size of the enclosure (see Fig. 1 and Fig. 2)  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of Inai with the teachings of Barton by having at least one accordion-style wall portion to facilitate user adjustment of the size of the enclosure in order to provide a compact and very low profile before the container is stretched out for use and that can be attachment to a device (tool box) in a compact profile that will not interrupt use nor be cumbersome to carry until it is needed.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inai in view of Wackwitz (US 2013/0196203).

Regarding claim 12, Inai teaches the battery enclosure. Yet does not disclose to be retrofittedly attachable to a plurality of other power tools each having a similarly configured battery pack receptacle.
However, Wackwitz in the field of power tools teaches to be retrofittedly attachable to a plurality of other power tools each having a similarly configured battery pack receptacle (see Fig. 9).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of Inai with the teachings of Wackwitz by having it to be retrofittedly attachable to a plurality of other power tools each having a similarly configured battery pack receptacle in order to have other types of battery-powered tools, particularly with power tools in order to provide diversity to the user by being able to use several devices with the same device and thus eliminating the need to have several units. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Inai in view of Oomori (US 20140139055).

Regarding claim 13 Inai teaches wherein the power tool includes at unit and a control switch coupled to the battery pack receptacle and an enclosure (see Fig. 1 7 and 8).
However, Inai does not disclose to leave the at least one of the light unit and the control switch exposed when the enclosure is coupled to the battery pack receptacle.
Yet, Oomori teaches leave the at least one of the light unit and the control switch exposed to the battery pack receptacle (see para 0069 and 0070)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of Inai with the teachings of Oomori by having one of the light unit and the control switch exposed to the battery pack receptacle as disclose by Oomori in order to provide user ease when access said button and allowing information to be seen without obstruction at a simple glance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/           Examiner, Art Unit 2836